

117 HR 3136 IH: Zero Foreign Influence in Education Act of 2021
U.S. House of Representatives
2021-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3136IN THE HOUSE OF REPRESENTATIVESMay 12, 2021Mr. Brooks (for himself, Mr. Webster of Florida, Mr. Gooden of Texas, Mr. Moore of Alabama, Mr. Babin, Mr. Kelly of Mississippi, and Mr. Gaetz) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Higher Education Act of 1965 to strengthen the disclosure requirements for institutions of higher education related to foreign gifts and contracts.1.Short titleThis Act may be cited as the Zero Foreign Influence in Education Act of 2021.2.Disclosure of foreign gifts and contractsSection 117 of the Higher Education Act of 1965 (20 U.S.C. 1011f) is amended—(1)in subsection (a), by striking the value and all that follows through calendar year,;(2)in subsection (b)—(A)in paragraph (1), by inserting the identity of each foreign source (whether a natural person or a legal entity), and before the aggregate dollar; and(B)in paragraph (2), by inserting , and the name of each foreign government (including the name of each specific government agency or department, if applicable) before the period; and(3)in paragraph (1) of subsection (c)—(A)by inserting the identity of the foreign source, before the amount,; and(B)by striking and a description of and inserting the identity of the specific department, college, project, or other division of the institution that is the recipient (if applicable), and a description of the intended purpose and.